Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaehny et al 10,381,752.
	Regarding claim 1, Kaehny et al discloses a contact device, comprising: a housing 9 having a housing interior; a screw 6 having a screw head 47 and a shaft 15 connected to the screw head, the shaft extending along a screw axis and having a first thread 17; a screw locking device 34,46,48 connecting the screw head to the housing by a force-based and/or an interlocking engagement; and a first contact element (upper 11 in Figure 5) for contacting a second contact element (lower 11) of a further contact device 3,32, the first contact element and the screw are arranged in the housing interior.
Regarding claim 2, Kaehny et al discloses the screw locking device has a holding element 46,48 with a receiver 34, the screw head 47 has a screw head profile for attachment of a screw head drive and for initiating a torque about the screw axis, the receiver is complementary to the screw head profile, the screw head profile engages at least in part in the receiver and the holding element is coupled with the housing 9.
Regarding claims 19 and 20, Kaehny et al discloses (Figure 5) a threaded bush 18 with a second thread, the shaft 15 is screwed at least in part into the threaded bush and the first thread and the second thread engage with one another, the screw presses the first contact element (upper 11) against .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kaehny et al as applied to claim 1 above, and further in view of DE 60218910.
Regarding claim 5, DE ‘910 (Figures 3B and 4A) discloses the housing 2 has a first (lower) housing opening and a second housing opening 21, the screw head of the screw is accessible through the first housing opening, the second housing opening is arranged offset with respect to the first housing opening on an outer housing circumferential side of the housing, the second housing opening opens in the housing interior.  It would have been obvious to provide Kaehny et al with this type of structure, to facilitate engagement with the screw.
Regarding claim 9, DE ‘910 discloses the screw locking device has a clamping element 11, the clamping element is preloaded and provides a clamping force acting between the housing 2 and the screw Bb, and to provide Kaehny et al with this type of structure thus would have been obvious, to better engage the screw.
Regarding claims 10 and 11, DE ‘910 discloses the clamping element 11 has a helical spring portion extending around the screw axis, the helical spring portion lies against the screw head Bb at a first axial end of the helical spring portion, and the helical spring portion lies against the housing 2 at an second axial end of the helical spring portion opposite the first axial end, and to provide Kaehny et al with this type of structure thus would have been obvious, to better engage the screw.
s 3, 4, 6-8 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art discloses or teaches the catch spring formed radially outside the groove; nor the holding element being arranged on the outer housing circumferential side of the housing and extending at least in part through the second housing opening; nor the spiral spring portion being connected radially on an outside to the housing; in combination with the rest of the subject matter of the respective base claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/GARY F PAUMEN/              Primary Examiner, Art Unit 2833